DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-24 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al (US 2018/0322136), in view of Bregler; Jonathan; et al. (US 2017/0147333), hereinafter “Carpentier” and “Bregler”.
As per Claim 1, Carpentier discloses:
An apparatus, comprising: a processing device; and a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: receive a replication plugin service configuration specifying a plurality of plugins; (Par [0009], “For one, rather than preemptively downloading, storing, synchronizing, computing or combining data ahead of time…A plug-in function can access any data repository or data source, and can process and combine the data in any way the developer desires” and par [0078], “Any number of plug-in functions 160-162 may be loaded into the virtual machine, deployed and invoked by server 150, and will execute in order to provide any functionality required by an enterprise or end user, such as writing data to, or reading data from, any data repository”)                                  
get a first database plugin specified by the replication plugin service configuration; (Par [0124], “Next, in step 620 the server determines whether a particular plug-in function implements the "start" command In this step, the server get one or more reader plugins specified by the replication plugin service configuration; (Par [0009], “A plug-in function can access any data repository or data source, and can process and combine the data in any way the developer desires.” And deploy the first database plugin and the one or more reader plugins to a relay communicating with a source database; (Par [0132], “performs the read or write (as the case may be) as requested by the other function, and receives the result from the database (such as requested data or confirmation of a write). In step 662 the daemon function then relays this result via the REST API to the other plug-in function”)
and get data from the source database using the first database plugin and the one or more reader plugins. (Claim 19, “A method of executing plug-in functions on a computer server, said method comprising: fetching layers of executable code for first and second plug-in functions from a repository and unpacking said layers into a root file system folder for each of said plug-in functions onto a local disk of said computer server;” Par [0123], “functions with the “options” commands” implements “get” according to different databases see Figures 8A and 8B).

Carpentier discloses copying data from and to “any data repository or data source”, however does not specifically disclose “the target”.
Bregler disclosed the above claimed limitation as follows:
(Par [0048], “The projection view plugin can transform a design-time projection view resource into a projection view database object. A projection view configuration a binding from the projection view to a target database, a target schema, and/or a target object).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Bregler specifically copying or synchronizing to a target into the method of Carpentier to take advantage on applying a plug-in function according to user’s needs and target database type.  The modification would have been obvious because one of the ordinary skills in the art would implement creating different plug-ins functions to apply and deploy various database systems (See par [0105], Bregler).

As per Claim 2, the rejection of Claim 1 is incorporated and further Carpentier discloses: further comprising instructions stored thereon that, in response to execution by the processing device, cause the processing device to: get a second database plugin specified by the replication plugin service configuration; (Claim 19, “A method of executing plug-in functions on a computer server, said method comprising: fetching layers of executable code for first and second plug-in functions from a repository and unpacking said layers into a root file system folder for each of said plug-in functions onto a local disk of said computer server;” Par [0123], “functions with the “options” commands” implements “get” according to different databases see Figures 8A and 8B) get one or more writer plugins specified by the replication plugin service configuration; (Par [0009], “… the data needed by the user for a particular application is simply left where it is in its original data repository and only retrieved or generated when needed, in real time” par [0021], “The client device requests access to the database using the second function.” The second function refers to “plug-in” functions; Par [0066], par [0080], “A plug-in function may choose to communicate with only a single repository (as in the case of function 160), or, a function may communicate with any number of repositories (as in the case of function 162).”) deploy the second database plugin and the one or more writer plugins to a consumer communicating with a target database; (Par [0021], par [0078], “Any number of plug-in functions 160-162 may be loaded into the virtual machine, deployed and invoked by server 150, and will execute in order to provide any functionality required by an enterprise or end user, such as writing data to, or reading data from, any data repository, combining data, performing a search function, etc”) and write the data to the target database using the second database plugin and the one or more writer plugins. (Par [0086], “plug-in functions will typically read from or write to a proprietary database of an enterprise, it is also possible that a plug-in function will simply need to write data to its own, dedicated storage location for future use. With that in mind, also provided is a cache 210 and an object store 220 to which the plug-in function may write data and from which it may read data.” See Figures 8A and 8B).
Carpentier discloses copying data from and to “any data repository or data source”, however does not specifically disclose “the target”.
Bregler disclosed the above claimed limitation as follows:
(Par [0048], “The projection view plugin can transform a design-time projection view resource into a projection view database object. A projection view configuration resource can contain a binding from the projection view to a target database, a target schema, and/or a target object).


As per Claim 3, the rejection of Claim 2 is incorporated and further Carpentier discloses: wherein a type of the source database is different than a type of the target database. (Par [0069], “Not only must the custom application be written to communicate with different data storage locations (depending upon which data is required) using network communications 62, 63, 66, 68, it must also be written to provide a custom user interface to the user depending upon which device is being used, the nature of the application and data, and the needs of the user” and par [0080], “Thus, a plug-in function is not locked into only using one specific type of data repository (such as a file server). In fact, a plug-in function may be written in any suitable programming language that is capable of executing upon the virtual machine such as C, C++, C#, Java, Python, JavaScript, Go, Rust, Bash, etc.” and See Figure 2).
Carpentier discloses copying data from and to “any data repository or data source”, however does not specifically disclose “the target”.
Bregler disclosed the above claimed limitation as follows:
projection view plugin can transform a design-time projection view resource into a projection view database object. A projection view configuration resource can contain a binding from the projection view to a target database, a target schema, and/or a target object).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Bregler specifically copying or synchronizing to a target into the method of Carpentier to take advantage on applying a plug-in function according to user’s needs and target database type.  The modification would have been obvious because one of the ordinary skills in the art would implement creating different plug-ins functions to apply and deploy various database systems (See par [0105], Bregler).

As per Claim 4, the rejection of Claim 2 is incorporated and further Carpentier discloses: further comprising instructions stored thereon that, in response to execution by the processing device, cause the processing device to: repeat getting data from the source database using the first database plugin and the one or more reader plugins and writing the data to the target database using the second database plugin and the one or more writer plugins to replicate the target database as a copy of the source database. (Par [0147], “…function be used again? First, the share determines to which plug-in function the request is addressed by comparing the first component of the pathname, "EOD," with the names of plug-in functions associated with that share” Claim 19, “A method of executing plug-in functions on a computer server, said method comprising: fetching layers of executable code for saving a copy, updating a database, etc.” Par [0123], “functions with the “options” commands” implements “get” according to different databases see Figures 2, 8A, and 8B, repeating the process from the “plug-in function” accordingly, and the saving a copy being the replicating).
Carpentier discloses copying data from and to “any data repository or data source”, however does not specifically disclose “the target”.
Bregler disclosed the above claimed limitation as follows:
(Par [0048], “The projection view plugin can transform a design-time projection view resource into a projection view database object. A projection view configuration resource can contain a binding from the projection view to a target database, a target schema, and/or a target object).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Bregler specifically copying or synchronizing to a target into the method of Carpentier to take advantage on applying a plug-in function according to user’s needs and target database type.  The modification would have been obvious because one of the ordinary skills in the art would implement creating different plug-ins functions to apply and deploy various database systems (See par [0105], Bregler).

As per Claim 5, the rejection of Claim 2 is incorporated and further Carpentier discloses: wherein the one or more reader plugins are specific to a type of source database and the one or more writer plugins are specific to a type of target database. (Carpentier, Par [0009], “The plug-in function is narrowly focused on reading data from, or writing data to, the specific data repository or repositories needed for the user application at hand. The plug-in function may also process that data or combine it with other data in order to present the appropriate result to the user. A plug-in function can access any data repository or data source, and can process and combine the data in any way the developer desires” and par [0152], “This internal format is created specifically for its ease of use with a back-end object store repository; of course, other internal formats may be used. More details on the cache and an object store are described below.”)
Carpentier discloses copying data from and to “any data repository or data source”, however does not specifically disclose “the target”.
Bregler disclosed the above claimed limitation as follows:
(Par [0048], “The projection view plugin can transform a design-time projection view resource into a projection view database object. A projection view configuration resource can contain a binding from the projection view to a target database, a target schema, and/or a target object).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Bregler specifically copying or synchronizing to a target into the method of Carpentier to take advantage on applying a plug-in function according to user’s needs and target database type.  The modification would have been obvious because one of the ordinary skills in the art would implement 

As per Claim 6, the rejection of Claim 2 is incorporated and further Carpentier discloses: wherein the replication plugin service configuration comprises: plugin metadata, plugin configuration attributes; and one or more plugin binary files. (Par [0092-0093], “server 150 handles as much administrative, management and security functionality as possible so that the writer of a plug-in function need only be concerned with the data he or she needs to manipulate and will be able to write the plug-in function more quickly and at lesser expense” and par [0122], “The formats required of the plug-in function are JSON request and response bodies, except for actual file data which is in binary.” And see Table 1, for “Command User Action Displayed Result Plug-in Function Action stat indirect name, size, flags Provide meta-data” and par [0126], “a plug-in function (such as reading or writing data), or may be used ahead of time to gather metadata or other instructions for the plug-in function.”).

As per Claim 7, the rejection of Claim 2 is incorporated and further Carpentier discloses: further comprising instructions stored thereon that, in response to execution by the processing device, cause the processing device to: generate the replication plugin service configuration based at least in part on selections received from a user; and (Par [0144], “FIG. 9B is a flow diagram describing how a plug-in function is invoked when a user selects a folder, selects a file, or takes another similar action on the user interface” The plug-in function is invoked by store the first database plugin, the one or more reader plugins, the second database plugin, and the one or more writer plugins in a plugin database. (Par [0147], “Next, in step 718 the share determines if the cache 210 is valid for this plug-in function for this particular user for this request i.e., should the plug-in function be executed or can the result stored in the cache from the last execution of the plug-in function be used again? First, the share determines to which plug-in function the request is addressed by comparing the first component of the pathname, "EOD," with the names of plug-in functions associated with that share. Secondly, the share determines if the cache is valid for this user”).

As per Claim 8, the rejection of Claim 6 is incorporated and further Carpentier discloses: further comprising instructions stored thereon that, in response to execution by the processing device, cause the processing device to: receive the replication plugin service configuration from a user; (Par [0092], “server 150 handles as much administrative, management and security functionality as possible so that the writer of a plug-in function need only be concerned with the data he or she needs to manipulate and will be able to write the plug-in function more quickly and at lesser expense.”) and store the first database plugin, the one or more reader plugins, the second database plugin, and the one or more writer plugins in a plugin database. (Par [0116], “The second layer is the dependency layer 540 and typically includes extra libraries in a particular programming language that a plug-in function or functions will need. Because this second layer will likely include dependencies that many related plug-in functions will need (such as those related plug-in functions created by a single enterprise or by a systems integrator)” the “second layer” hosting the “plug-in” function being the reader as claimed.).

As per Claims 9-24, being the method and non-transitory computer-readable medium claims corresponding to the system claims 1-8 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-8 and further Carpentier discloses: (Par [0098]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Meissner (US 2020/0159852) relates to ZERO DOWNTIME UPGRADE OF SYSTEMS WITH DATABASE-SIDE REPLICATION, specifically by implementations of the present disclosure enable mechanisms in the blue-green procedure to plug-in replication tasks, so replication can react to changes, and prepare replication of new content. In some implementations, the blue-green approach is implemented on both the data consumer-side (e.g., database data is replicated to) of replication, and the data source-side (e.g., database data is replicated from.
Boullery et al (US 2012/0137304) relates to METHOD AND COMPUTER PROGRAM PRODUCT FOR INTEGRATING A FIRST APPLICATION PROVIDING A B2B GATEWAY AND ONE OR MORE SECOND APPLICATIONS, specifically by a super user may specify a mapping and store the mapping within various copies of the plug-in which is distributed among a multitude of end-users. An end-user is not allowed 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162